number release date id office uilc cca_2012031510162320 -------------- from -------------------- sent thursday date am to ----------------------- cc --------------------- subject fw estate_tax lien question good morning rather than continue to play phone tag i thought i would email you if you have comments or additional questions please contact me sec_6324 imposes personal liability on transferees of nonprobate property to the extent of the value of the transferred property you have not indicated which section or sections defining nonprobate property applies but i assume one eg sec_2038 does as i understand your question for collection purposes you are relying on not the estate_tax lien under sec_6324 but rather the personal liability under sec_6324 you asked whether with the distribution to the children a lien arose on the children's property i assume you mean property beyond the property distributed as the distributed property is encumbered by the a estate_tax lien the short answer is no except with respect to the like lien that is created upon the transferee's transfer of the distributed property to a purchaser or the holder of a security_interest and the divestment of the estate_tax lien sec_6324 does not create a lien on all the property of the children--it just imposes personal liability on the children again the service can rely on the estate_tax lien under a but that is just a lien on the estate property not all the property of the children to enforce the personal liability imposed by a the service can bring an action under sec_7402 or it can go the sec_6901 route which will result in assessments against the transferee children liens against the children's property etc whether the children have cdp rights depends on the collection avenue taken if the service were relying on the estate_tax lien under a the children would not have cdp rights as the service would be collecting from property encumbered with the ftl the children would not be persons afforded cdp protections as discussed on the treasury regulations the children would not be the taxpayer ie the persons identified in sec_6321 and sec_6331 see sec_301_6320-1 q a a-1 and b q a b-5 and sec_301 a q a a-1 and b q a b-5 on the other hand after the service has asserted transferee_liability under sec_6901 and wishes to commence administrative collection the children would have cdp rights with cdp_notice to the children--notice to the children is not accomplished by notice sent to the estate see the treas regs above and sec_6901
